Citation Nr: 1525995	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tommy D.  Klepper, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1959 to September 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for tinnitus and granted service connection (with a noncompensable rating) for bilateral hearing loss.  In June 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  These matters were previously before the Board in October 2014, when they were remanded for further development.  

[The October 2014 Board decision also denied service connection for diabetes mellitus, type II, and granted service connection for degenerative joint disease, left shoulder, and actinic keratosis/ basal cell carcinoma.  Consequently, those issues are no longer in appellate status.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has tinnitus related to active service.

2.  At no point during the period on appeal is it shown that the Veteran's hearing acuity been worse than Level II in either ear (pursuant to 38 C.F.R. § 4.85).


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, Code 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Inasmuch as this decision grants the benefit sought for the claim of service connection for tinnitus, there is no reason to belabor the impact of notice and assistance requirements on that claim; any notice or duty to assist omission is harmless.  Further consideration of the notice and assistance requirements is limited to discussion of the claim of a compensable rating for bilateral hearing loss.

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award of service connection for bilateral hearing loss, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2011 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and he has not alleged that notice was less than adequate.

With respect to the rating assigned for service-connected hearing loss, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The AOJ arranged for VA examinations in January 2012 and February 2015.  The examinations are, taken together, adequate for rating purposes, as they reflect familiarity with the record and relevant medical history and notes all pertinent findings needed for rating the disability.  In particular, the February 2015 VA examination elicited the Veteran's comments regarding the functional impairment that results from his hearing loss and the examiner commented on the reported impairment in her examination report.  As such, the Board finds that there has been substantial compliance with the October 2014 Board remand, which required that such impairment be addressed from a medical perspective.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that no additional assistance in this regard is required.

The Veteran has not identified any pertinent evidence that is outstanding or alleged that his hearing loss has worsened since the most recent VA examination.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (such as tinnitus, as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that his current tinnitus disability is the result of noise trauma he experienced during active duty service.  He is currently service-connected for bilateral hearing loss based on exposure to acoustic trauma; therefore, such exposure in service is conceded.  

The "positive" evidence in support of the Veteran's claim includes an August 2014 private nexus opinion, in which the examiner opined, essentially, that the noise exposure was sufficiently damaging to cause the Veteran's service-connected hearing loss and, therefore, more likely than not also caused his current tinnitus disability.  

The "negative" evidence against the Veteran's claim includes three VA audiology opinions (from the same examiner), two of which were negative and one which stated that an opinion could not be provided without resort to speculation (but stated that the preponderance of evidence was against a nexus to service).  Taken together, the negative/speculative opinions are, in general, predicated on a lack of continuity of continuous symptoms of tinnitus since active service.  The VA examiner cited to medical literature (published in 2004) for the proposition that "There is no research evidence to support a claim of delayed-onset tinnitus."  The VA examiner stated that she was unable to provide an alternate etiology for the Veteran's tinnitus because there are so many possible etiologies for that condition.  

The Board notes that there is medical evidence of record both in support of, and weighing against, a finding that the Veteran's tinnitus is related to his active duty service.  While the Board acknowledges that there are negative VA opinions on the matter, the Board notes that the opinions are based on a lack of documented continuity of symptomatology and medical literature, dated in 2004, that research does not support delayed-onset tinnitus.  On the other hand, the Veteran has cited to more recent medical literature (dated in 2009 and 2012) that purportedly contradicts the 2004 findings and submitted a positive medical nexus opinion, based on the same set of facts.  As such, the Board finds that the evidence is at least in equipoise that the Veteran's tinnitus is related to his military service; therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average puretone thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86 ).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Here, audiometry does not reflect an exceptional pattern of hearing impairment.

The Veteran's claim seeking service connection for bilateral hearing loss was received in October 2011.  On January 2012 VA audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
75
80
50
LEFT
20
50
75
95
60

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The examiner diagnosed sensorineural hearing loss.  Under Table VI, the right ear puretone threshold average of 50 decibels and speech discrimination of 94 percent constitute Level I hearing in that ear.  The left ear puretone threshold average of 60 decibels and speech discrimination of 94 percent constitutes Level II hearing in that ear.  The audiometry does not reflect an exceptional pattern of hearing impairment in either ear.  Under Table VII, the Level I hearing acuity found in the right ear, combined with the Level II hearing acuity found in the left ear, warrants a 0 percent schedular rating under Code 6100.  

The VA examiner opined that the Veteran's hearing loss disability did not impact the conditions of daily life, including the ability to work.  However, in an accompanying "Hearing Questionnaire," the Veteran described his hearing loss as "poor" and "tone deaf," reporting a "problem hearing with background noise."  The examiner did not comment on these statements.

The record also contains an August 2014 examination report from a private practitioner, based on May 2014 private audiometric testing.  Audiometry conducted at that time revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
70
75
50
LEFT
25
35
75
100
58.75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear; however, the examiner stated that Maryland CNC speech testing was not used.  (Thus, the private speech recognition scores are not adequate to rate the Veteran's hearing loss disability.)  The examiner diagnosed normal hearing through 2000 Hz, sloping to severe, high frequency hearing loss, bilaterally.  The examiner stated that "This type and degree of hearing loss will make it difficult to hear at times, especially in the presence of noise or competing sounds."  Notably, the private examiner indicated that the results supported a noncompensable rating for hearing loss (based on VA's criteria).  

During the June 2014 Board hearing, the Veteran's wife testified that the Veteran cannot hear her when she speaks too softly, that the television has to be louder for him to hear it, and that, when there is a larger gathering, the noise level is louder and the Veteran cannot hear what is said.  

Based on the contradiction between the VA examiner's findings of no functional limitations and the Veteran and his wife's lay statements describing poor hearing functionality, the Board remanded the matter in October 2014 for a VA examination that addressed the functional limitations described by the Veteran and his wife.  Consequently, the matter was remanded for an additional VA audiology examination.

An additional VA audiology examination was provided in February 2015, at which time, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
75
75
49
LEFT
20
30
75
85
53

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  Under Table VI, the right ear puretone threshold average of 49 decibels and speech discrimination of 94 percent constitute Level I hearing in that ear.  The left ear puretone threshold average of 53 decibels and speech discrimination of 94 percent constitutes Level I hearing in that ear.  The audiometry does not reflect an exceptional pattern of hearing impairment in either ear.  Under Table VII, the Level I hearing acuity found in the right ear, combined with the Level I hearing acuity found in the left ear, warrants a 0 percent schedular rating under Code 6100.  

The VA examiner again opined that the Veteran's hearing loss disability did not impact the conditions of daily life, including the ability to work.  However, in this report the examiner further explained that, because the Veteran's hearing was normal through the primary speech frequencies, "one would expect him to be able to hear and understand speech in relatively quiet locations.  He did report difficulty hearing/understanding in noisy places such as a restaurant."  

As noted above, the assignment of schedular ratings for hearing loss is based on the mechanical application of the rating schedule to audiometric examination findings.  In the Veteran's case, the mechanical application of the rating schedule to his audiometric findings results in the assessment of no worse than Level II hearing loss, bilaterally.  While the rating schedule contemplates some amount of hearing loss disability in the assignment of Level 1 and II hearing loss (up to an average 81 decibels of puretone threshold loss for speech recognition scores of 92 or above, and up to an average 57 decibels of loss puretone threshold loss for speech recognition scores of 84 or above), the rating schedule does not consider the hearing loss to be compensable until a greater degree of disability is shown.  Said another way, the grant of service connection is recognition, on the part of VA, that the Veteran has bilateral hearing loss, but the grant of compensation for that hearing loss, based on the rating schedule, requires hearing loss more severe than what has been demonstrated on audiometric examination. 

The Board has considered the lay statements of record and whether they indicate a severity of hearing loss beyond that recorded on the private and VA audiometric examinations.  While the Board acknowledges the Veteran's description of his hearing as "poor," it finds that the descriptions of functional limitation from the Veteran and his wife are consistent with that found on examination, namely, that he has reduced hearing acuity, with particular difficulty hearing in noisy situations.  The Board further notes that the descriptor of "poor" appears to describe the combined effects of the Veteran's hearing loss and tinnitus, not his hearing loss alone.  (See January 2012 Hearing Questionnaire).  

However, given the Veteran's contention, when read liberally, that the rating schedule does not adequately reflect how his particular hearing loss disability affects his functioning, the Board has also considered whether the Veteran is entitled to referral for consideration of a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the Veteran's hearing loss manifests in reduced hearing acuity, which is contemplated by the rating schedule.  The Board has considered the Veteran's characterization of his hearing as "poor," but finds that description of functional effects in the record (difficulty hearing quiet voices or where there is other background noise) does not indicate symptoms that are exceptional or unusual for a hearing loss disability. 

However, even if the Veteran's symptoms were exceptional or unusual in some respect, there is no evidence of hospitalization or of marked interference with employment.  There is no indication in the record that the Veteran's hearing loss has interfered in any way with his employment.  (See, e.g., January 2015 VA examination report, noting that the Veteran "did not report his hearing loss as interfering with his ability to work" at his prior employment.)  Furthermore, the VA examiner also noted that the Veteran's hearing was normal through the speech frequencies, which is consistent with the lay statements describing his hearing loss as affecting his hearing in noisy situations and militates against a finding that the Veteran's hearing loss would cause marked interference with his employment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Additionally, as the Veteran has not alleged unemployability (and the medical evidence of record does not suggest that he is unemployable due to service-connected disabilities), the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for tinnitus is granted.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


